DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 and 16-19, in the reply filed on 3/25/2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, e.g. method of manufacturing a photovoltaic panel, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al. (US Patent 6,585,461) in view of Morooka (US 2010/0108135).
Regarding claim 1, Oswald et al. discloses a photovoltaic panel (see figs. 5 and 7) comprising a layering in the order of: 
a first electrically conductive layer (118, fig. 5, col. 5 lines 46-47), 
a photovoltaic layer (120, fig. 5, col. 5 lines 47-48); 
a second electrically conductive layer (122, fig. fig. 5, col. 5 lines 49-50);
wherein 
the first electrically conductive layer (118) is partitioned along a first partitioning lines (or first grooves 124, fig. 5, col. 5 lines 51-52) extending in a first direction (see fig. 5), 
the second electrically conductive layer (122) and the photovoltaic layer (120) are partitioned along a second partitioning lines (or third grooves 128, fig. 5, col. 5 lines 54-56 and 64-66) extending in said first direction (see fig. 5), and along a third partitioning lines (or transparent groove 140 in fig. 5, also see figs. 7 which shows multiple of grooves/scribes 3) extending in a second direction different from said first direction (see figs. 5 and 7), 
ones of said first partitioning lines (or first grooves 124) and said second partitioning lines (or third grooves 128) are alternatingly placed with respect to each other (see fig. 5).
Oswald et al. discloses using semiconductor material such as silicon for the photovoltaic layer (or photovoltaic element 120, see col. 5, lines 47-49). Oswald does not teach the 
Morooka et al. discloses perovskite semiconductor material equivalent to silicon to be used for the photovoltaic layer ([0026]). Morooka et al. also teaches to include a protective coating (sealing 7 or sealing 7 and armoring layer 8, figs. 1 and 3B)  that at least form a barrier against moisture ([0021-0022]) such that the space defined by a first and third partitioning lines (or groove between the semiconductors 3) is filled with a protective filler material (or sealing material 7) forming a barrier against moisture ([0021]), and therewith defining photovoltaic cells encapsulated by the protective material of the coating and the protective filler material (see figs. 1 and 3B).
Since the prior art of Morooka et al. recognizes the equivalency of silicon and perovskite semiconductors for the photovoltaic layer in the field of photovoltaic device, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the silicon of Oswald et al. with the perovskite such that the photovoltaic layer is of a perovskite photovoltaic material as it is merely the selection of functionally equivalent semiconductor recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
In addition, it would have been obvious to one skilled in the art to modify the photovoltaic panel of modified Osward et al. above by incorporating a protective coating (sealing layer 7 or sealing layer 7 and armoring 8) that at least form a barrier against moisture such that a space defined by said first and third partitioning lines is filled with a protective filler material forming a barrier against moisture, and therewith defining photovoltaic cells encapsulated by the protective material of the coating and the protective filler material as taught by Morooka et al., because Morooka et al. teaches such layer would protect (or seal or seal and armor) the photovoltaic panel such that only one sheet of substrate is required to be used, which results in that the thinning and the weight saving of the photovoltaic panel (or photoelectric conversion element module, see [0052]).

Regarding claim 2, modified Osward et al. discloses a photovoltaic panel as in claim 1 above, wherein Morooka discloses the protective material (7) of the coating (7 or 7/8) and the protective filler material (7) are the same material (see figs. 1 and 3B).

Regarding claim 3, modified Oswald et al. discloses a photovoltaic panel as in claim 1 above, wherein Oswald et al. discloses the photovoltaic layer (120) is further partitioned by a fourth partitioning lines (or second grooves 126, see fig. 5, also see fig. 2d) extending in the first direction (see fig. 5), respective ones of the fourth partitioning lines (or groove 126) being provided between a respective first partitioning line (or first groove 124) and a respective subsequent second partitioning line (or third groove 128, see fig. 5), and wherein a material of 

Regarding claim 4, modified Oswald et al. discloses a photovoltaic panel as in claim 1 above, wherein Oswald et al. discloses a transverse electrically conductive elements (or electrical conductive 122 in the second grooves 126), ones of which are arranged between a respective first partitioning line (or first groove 124) and a respective subsequent second partitioning line (or third groove 128), and which electrically connect the second electrically conductive layer (122) with the first electrically conductive layer (118, see fig. 5, also see fig. 2g).

Regarding claim 6, modified Oswald et al. discloses a photovoltaic panel as in claim 1 above, wherein Oswald et al. discloses one or more of the third partitioning lines (140) have a depth bounded by the first electrically conductive layer (118, see fig. 5).

Regarding claims 7, 16-17 and 19, modified Oswald et al. discloses a photovoltaic panel as in claims 1, 3-4 and 6 above, wherein Morooka et al. discloses all the spaces free from photovoltaic material is bounded by a wall of protective material (7, see figs. 1 and 3B), and Oswald discloses a space free from material in an area defined by a pair of mutually subsequent first partition lines (124) and a pair of mutually subsequent third partitioning lines (140), e.g. an open space between two adjacent solar cells 112 in the second row, which is free of photovoltaic material and in the area defined by first partitioning lines 124 of the two adjacent solar cells and the third partitioning lines between the first and second rows of solar cells and between the 

Regarding claim 8, modified Oswald et al. discloses a photovoltaic panel as in claim 1 above, Morooka et al. discloses a planarizing layer (or the layer filling up the grooves between the second electrodes 5, see figs. 1 and 3B) between the second electrically conductive layer (5) and the protective coating (or the horizontal layers 7 and 7, see figs. 1 and 3B).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Oswald et al. (US Patent 6,585,461) as applied to claim 1 above, and further in view of Fujioka et al. (US 2006/0196536).
Regarding claim 5, modified Oswald et al. discloses a photovoltaic panel as in claim 1 above.
 Modified Oswald et al. does not disclose one or more of the third partition lines (140) extend through the first electrical conductive layer (118). 
Fujioka et al. discloses one or more of the third partitioning lines (or second separation trench 12/8a, figs. 1-2) extend through the first electrically conductive layer (2, see figs. 1-2) to have a pair of solar cells insulated from each other to attain high production yield even when short-circuit occurs in the photoelectric conversion layer, decrease in conversion efficiency can be suppressed (see [0011], [0034-0035] and [0061]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic panel of modified Oswald et al. by having one or more of the third 

Regarding claim 18, modified Oswald et al. discloses a photovoltaic panel as in claim 5 above, wherein Morooka et al. discloses all the spaces free from photovoltaic material is bounded by a wall of protective material (7, see figs. 1 and 3B), and Oswald discloses a space free from material in an area defined by a pair of mutually subsequent first partition lines (124) and a pair of mutually subsequent third partitioning lines (140), e.g. an open space between two adjacent solar cells 112 in the second row, which is free of photovoltaic material and in the area defined by first partitioning lines 124 of the two adjacent solar cells and the third partitioning lines between the first and second rows of solar cells and between the second and third rows of solar cells). As such, in the photovoltaic panel of modified Oswald et al., there is a space free from photovoltaic material that is bounded by a wall of protective material to an area defined by a pair of mutually subsequent first partitioning lines and a pair of mutually subsequent third partitioning lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726